DETAILED ACTION
Acknowledgements
This Office Action is in response to Applicant’s correspondence filed on 6/24/20.
The Examiner notes that citations to United States Patent Application Publication paragraphs are formatted as [####], #### representing the paragraph number.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Claims
Claims 1-16 are currently pending.
Claims 1-16 are rejected as set forth below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 20190220856 to Li in view of United States Patent Application Publication No. 20220303125 to Enkhtaivan.
As per claims 1, 9¸ Li teaches:
receiving, by a receiver of a processing server, an authorization request for a fiat payment transaction originating from a point of sale device and routed through a payment network, wherein the authorization request includes at least a transaction account number and a transaction amount; (Fig 11, [0096]-[0102], “At 1104, the access device 110 may transmit transaction information (e.g. items purchased, transaction amount in fiat currency, etc.), merchant information (e.g. merchant name, location, etc.), payment information (e.g., payment account number), and any other suitable information. At 1108, the transport computer 114 may forward the authorization request message to the processing network computer 116. At 1110, the processing network computer 116 may forward the authorization request message to the authorizing entity computer 120.”)
identifying, by a processor of the processing server, blockchain payment acceptance for a transaction account associated with the transaction account number; ([0103], “At 1112, a component (e.g., the transaction module 120G) of the authorizing entity computer 120 may transmit a balance request message to the wallet server computer 106. As discussed above, the wallet server computer 106 may manage one or more cryptocurrency accounts of the Issuer. The wallet server computer 106 may retrieve (e.g., from the database 106C) the cryptocurrency account balance associated with cryptocurrency account associated with the user 103. The wallet server computer 106 may provide the cryptocurrency account balance associated with the user 103 at 1114.”)
receiving, by the receiver of the processing server, a destination address for an electronic wallet associated with a blockchain network; transmitting, by a transmitter of the processing server, a new blockchain transaction to a blockchain node in the blockchain network, the new blockchain transaction including at least the destination address, a cryptocurrency amount based on the transaction amount and one or more unspent transaction outputs; ([0107], “At 1126, a component (e.g., the exchange module 120H) of the authorizing entity computer 120 may transmit a sell request message to the processing network computer 116. At 1128, the processing network computer 116 may forward the sell request message to the exchange computer 118. The sell request message may specify an amount of cryptocurrency (e.g., the cryptocurrency amount calculated at 1124 that is equivalent to the transaction amount of the authorization request message). In some examples, the sell request message may indicate an acceptable fluctuation amount (e.g., 2% up or down) that defines an acceptable price range for the sale. Upon receipt, the exchange computer 118 may determine if there are one or more buy requests within the exchange that match the sell request message parameters. That is, the exchange computer 118 may determine if there are the buyers within the exchange that are willing to purchase at least some portion of the cryptocurrency amount indicated in the sell request message for the price/price range indicated in the sell request message. If there are one or more users that may purchase a total amount corresponding to the cryptocurrency amount indicated in the sell request, the exchange computer 118 may facilitate one or more transactions within the exchange to transfer fiat currency of the buyer(s) to the exchange account of the Issuer and the cryptocurrency of the Issuer to the exchange account of the buyer(s).”, The exchange account of the buyer(s) is the destination address.)
receiving, by the receiver of the processing server, a transaction identifier from the blockchain node; and transmitting, by the transmitter of the processing server, an authorization response for the fiat payment transaction to the payment network for routing to the point of sale device, wherein the authorization response includes an indication of approval of the fiat payment transaction and the transaction identifier. ([0108] – [0112], “At 1130, a component (e.g., the exchange module 118F) of the exchange computer 118 may transmit a sell response message to the processing network computer 116. Upon receipt, or at another suitable time, a component (e.g., the ledger management module 116F) of the processing network computer 116 may log the information contained in the sell response message within a ledger (e.g., the ledger 600 of FIG. 6). A component (e.g., the exchange module 116H) of the processing network computer 116 may forward the sell response message to the authorizing entity computer 120 at 1132. At 1132, a component (e.g., the transaction module 120G) of the authorizing entity computer 120 may authorize or reject the transaction based on the sell response message received at 1130. For example, if the sell response message indicates the sale was successful, the authorizing entity computer 120 may send an authorization response message that indicates the transaction initiated at 1102 has been authorized. If the sale was unsuccessful, the authorizing entity computer 120 may send an authorization response message that indicates that the transaction was denied. At 1140, the resource provider computer 112 may release the purchased goods and/or services to the user 103 based on the authorization response message.”; [0037], “An “authorization response message” may be a message that responds to an authorization request. The authorization response message may also include an authorization code, which may be a code that a credit card issuing bank returns in response to an authorization request message in an electronic message (either directly or through the transaction processing computer) to the merchant's access device (e.g. POS equipment) that indicates approval of the transaction. The code may serve as proof of authorization. As noted above, in some embodiments, a transaction processing computer may generate or forward the authorization response message to the merchant.”)
Li does not explicitly teach, but Enkhtaivan teaches:
a blockchain transaction including a digital signature; ([0009], “A node according to a second aspect of the present disclosure includes a storage unit configured to store a first public key out of a pair of a first private key and the first public key assigned to a predetermined measuring apparatus, a receiving unit configured to receive, from an information processing apparatus, transaction data including measurement data measured by the measuring apparatus and a first digital signature, the first digital signature being generated from the measurement data using the first private key in a secure area of the information processing apparatus when communication data is authenticated in the secure area using a first common key, the communication data including the measurement data and an authentication code generated for the measurement data using the first common key, a verification unit configured to verify the first digital signature included in the transaction data using the first public key, and a signature generation unit configured to generate, for the transaction data, a node signature being a digital signature for recording the transaction data in a blockchain, when the first digital signature is verified.”)
One of ordinary skill in the art would have recognized that applying the known technique of Enkhtaivan to the known invention of Li would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such blockchain features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the blockchain transaction to include a digital signature results in an improved invention because applying said technique ensures that the blockchain transaction can be accurately authenticated, thus improving the overall security of the invention.
Regarding claim 9, Li teaches:
a payment network, a blockchain network comprised of a plurality of blockchain nodes, a point of sale device, and a processing server; (Fig 11)
As per claims 2, 10¸ Li teaches:
transmitting, by the transmitter of the processing server, a routing message to an exchange server, wherein the destination address is received from the exchange server in response to the routing message. ([0107])

As per claims 3, 11¸ Li teaches:
wherein the routing message is formatted pursuant to one or more standards used in formatting the authorization request and the authorization response; ([0036], [0041], “An “authorization request message” may be an electronic message that requests authorization for a transaction. In some embodiments, it is sent to a transaction processing computer and/or an issuer of a payment card to request authorization for a transaction. An authorization request message according to some embodiments may comply with ISO 8583, which is a standard for systems that exchange electronic transaction information associated with a payment made by a user using a payment device or payment account…. Messages between the computers, networks, and devices may be transmitted using a secure communications protocols such as, but not limited to, File Transfer Protocol (FTP); HyperText Transfer Protocol (HTTP); Secure Hypertext Transfer Protocol (HTTPS), Secure Socket Layer (SSL), ISO (e.g., ISO 8583) and/or the like.”)

As per claims 4, 12¸ Li teaches:
 wherein the response to the routing message further includes an exchange rate, and the cryptocurrency amount is based on the exchange rate and the transaction amount. ([0104] – [0106], “At 1124, a component (e.g., the exchange module 120H) of the authorizing entity computer 120 may calculate, based on the exchange rate received at 1122, an equivalent amount of cryptocurrency corresponding to the transaction amount (e.g., in fiat currency) of the transaction information received in the authorization request message received at 1110.”)

As per claims 5, 13, Enkhtaivan teaches:
identifying, by the processor of the processing server, a private key of a cryptographic key pair; and generating, by the processor of the processing server, the digital signature using the private key. ([0009])

As per claims 6, 14¸ Li teaches:
 wherein the authorization response is formatted pursuant to a standard governing the exchange of financial transaction messages. ([0036], [0041])

As per claims 7, 15¸ Li teaches:
wherein the standard is ISO 8583. ([0036], [0041])

As per claims 8, 16¸ Li teaches:
wherein the transaction identifier is stored in a data element reserved for private use as specified in the standard. ([0036], [0041])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
United States Patent No. 11200569 to James discloses an invention to the use of stable value digital assets and/or fiat-backed digital assets as cryptocurrencies that can be linked to other digital assets using blockchain technology and/or through a peer-to-peer network. In embodiments, the present invention relates to specific applications of fiat-backed digital assets and/or stable value digital asset tokens tied to a peer-to-peer network, such as a blockchain network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY HUANG whose telephone number is (408)918-9799. The examiner can normally be reached 9:00a - 5:30p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAY HUANG/Primary Examiner, Art Unit 3619